By the Court.

Warner, J.
delivering the opinion.
[1.] This is a bill filed by the administrator of Henry Taiton, against the administrator of Camilla Taiton, for distribution of the estate of Camilla Taiton, in the hands of her administrator. It appears from the record, that in the year 1834, Henry Taitón and Camilla Liptrot entered into a marriage settlement. Camilla Liptrot was then the widow of Hopkins Liptrot — had one child, and was possessed of considerable property; that she intermarried with Taiton, and died, leaving her husband, Henry Taiton, and two children by the latter marriage, surviving her. Camilla Taiton died intestate. Subsequently, Henry Taiton died intestate, without having taken out administration on his wife’s estate. The record also shows, that independent of the separate estate of Camilla Taiton, his former wife, the estate of Henry Taiton was not sufficient, by several thousand dollars, to pay his debts.
The great question in this case is, whether the administrator of Camilla Taiton can be compelled to make distribution to the administrator of Henry Taiton.
*282The decision of this question must depend on the construction to be given to the marriage settlement. If, by the terms of that settlement, the marital rights of Henry Taiton to the property of his intended wife, Camilla, were not forever relinquished and abandoned, but only suspended during the coverture, then, upon her death, without having made any disposition of the property in her lifetime, the marital rights of the husband would attach to the property, by operation of law, and the complainant is entitled to recover. Stewart vs. Stewart, 7 John. Ch. Rep. 229. But if, by a fair and liberal interpretation of the words of the marriage settlement, Henry Taitón not only relinquished and abandoned his marital rights to the property of his intended wife, during the coverture, but forever, then his administrator is not entitled to recover, for he is bound by the contract of his intestate.
It has been insisted on the argument, that the right of the complainant to recover, was settled by the judgment of this Court, in Liptrot vs. Holmes, 1 Kelly, 381. The question made by the record in that case was, whether the administrator of Camilla Taitón was entitled to maintain an action of trover, for the recovery of certain slaves, or whether the legal title to the slaves was in the trustee of Camilla Taitón, under the marriage settlement.
This Court held, that the legal title to the property was not in the trustee, but in the administrator of Camilla Taiton, and that he had the right to reduce the property into his possession, as her administrator; but the question as to whom the administrator of Camilla Taiton should make distribution of the property, when reduced to his possession, was not made by the record in that case, nor was that question considered or adjudicated by this Court. We will now proceed to consider the marriage settlement executed by the parties in 1834, in contemplation of their intended marriage.
After reciting the property of which Camilla Liptrot was possessed and in expectancy, the contract further recites : “ Whereas, a marriage is this day intended to be had and solemnized be tween the said Henry Taiton and Camilla Liptrot, with whom the said Henry is to have and receive the sum of one hundred dollars in money, as for her marriage portion ; and the said Camilla Liptrot, being desirous of enjoying, maintaining and keeping all and singular the lands, negroes, and other property, real and personal, which shall be assigned to her on distribution of the estate *283of said Hopkins Liptrot, deceased, and also, all and singular the property, real and personal, that shall he given to her by her said father, Aquilla Liptrot, and also, which shall be received by her from her father’s estate after his death, in case she should then be living, and the increase of said property, separate and distinct from all such property, real and personal, as shall be acquired, claimed or owned, or which is now claimed or owned by the said Henry Taiton, her intended husband, in the event of their intended marriage. And the said Camilla Liptrot being further desirous that all and singular the said property, and increase thereof, when assigned or delivered to or received by her, as hereinbefore contemplated, shall be kept and assured to her separate use and enjoyment forever ; and the said Henry Taitón hereby assenting and agreeing thereto, in consideration of the marriage portion aforesaid, and of the intended marriage — it is, therefore, covenanted and agreed by and between the parties to these presents, in manner and form following: that is to say, the said Henry Taiton and Camilla Liptrot have made, constituted and appointed, and do, by these presents, make, constitute and appoint the said John Liptrot, trustee for the said Camilla, and for all and singular her property, real and personal, hereinbefore referred to, and of the increase thereof, to keep, preserve and assure the same forever unto the said Camilla, and to her entire and free use, control and benefit, free and exempt from all and every liability, obligation or charge of any and all judgments, debts, demands or contracts now existing, or which shall hereafter exist, against him, the said Henry Taitón. And for the full, faithful and perfect performance of every part of this agreement, the parties bound themselves,” &c. See the entire agreement, 1 Kelly, 382.
“ Marriage settlements,” says Chancellor Kent, “ usually proceed from the prudence and foresight of friends, or the warm and anxious affection of parents ; and if fairly made, they ought to be supported, according to the true intent and meaning of the instrument by which they are created. A Court of Equity will carry the intention of these settlements into effect, and not permit the intention to be defeated.” 2 Kent’s Com. 165. Methodist Episcopal Church vs. Jacques, 3 John. Ch. Rep. 88. In Horry vs. Horry, (2 Dessaussure’s Eq. Rep. 125) the Court said, “ in marriage settlements, the most favor able exposition will be made of words, to support the intention of the parties.”
*284It is true, that the intention of the parties cannot control the law, but it is legitimate to look into the instrument for words, as evidence of the intention of the parties, so as to take it out of the general' rule of law, as to the marital rights of the husband; especially when there are children of the marriage unprovided for, as in this case. In Groves vs. Clark, (15 English Ch. Rep. 140) the Master of the Rolls said, “that a settlement upon a married woman is, without a special agreement to the contrary, always understood to invoke a provision for the children.” But here, we must be governed, as to what was the intention of the parties, by the words of the instrument. Was it the intention of the parties, that the marital rights of Henry Taitón, to the property of his intended wife, should only be suspended during the coverture, as in the case of Stewart vs. Stewart; or did the parties look beyond the termination of the coverture ? It is to be remarked, that by the terms of the settlement, the husband is not even to have the use of any portion of the property during the coverture. In what manner does the instrument declare Camilla Liptrot is desirous to secure the property to her separate use and enjoyment? Does she only desire to-have it so secured during the coverture 1 The word's of the instrument answer the question, by declaring the parties intended' it should be secured to her separate use and enjoyment forever. She is not only desirous that the property shall be secured to her separate use and enjoyment during the coverture, but forever; that is to say, it is never to belong to Henry Taiton, in any event whatever. Such is her declared intention, in our judgment, by a fair and liberal construction of the words of the instrument. To which declared intention, Henry Taiton, her intended husband, assented and agreed thereto, (as the words of the instrument declare) in consideration of the one hundred dollars, which she paid him as a marriage portion, and in consideration of the intended marriage. Her proposition to him is, in substance, (as it appears from the instrument) I will marry you, and give you one hundred dollars, as a marriage portion, provided you will forever relinquish all claim to my property.
To this proposition, the intended husband appears to have assented, and his administrator is now bound by the stipulation of his intestate. The stipulation, as to the protection of the property from the debts of Taiton, evidently looks beyond the termination of the coverture. The property is not only to be protected *285against the debts of Taitón during the coverture, butforever. The true intent and meaning of the parties to this marriage settlement undoubtedly was, from the words of it, that neither Taiton nor his creditors, should ever have the benefit of his wife’s separate property, either during the coverture, or at any other time. Taiton, the intended husband, did not, nor did he intend, by the words of the instrument, merely to abandon his marital rights to the property during the coverture, but he did, and so intended, to abandon them forever, for the consideration stated. The only two cases cited on the argument, most analagous to this, were, Baskin vs. Giles, Rice’s Eq. Rep. 315, and Suggs vs. Tyson, 2 Hawk’s Rep. 472. In Baskin vs. Giles, the Court were divided in opinion, and in Suggs vs. Tyson, it was held, the marital rights of the husband were defeated. In the view which we have taken of this marriage settlement, we hold, that Henry Taitón abandoned his marital rights to the property of his intended wife, not only during the coverture, but forever, without any limitation of time; and that her administrator is entitled to retain the property, and after the payment of debts, to distribute it to the children of his intestate.
Let the judgment of the Court below bo affirmed.